Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20:  The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the isolating trench is formed to be self-aligned with the pad materials positioned at a boundary between the first and second regions”, in all of the claims in combination with the remaining features of independent claims 1 & 11.
Kim et al. (US 2015/0279857) teach a method of forming a semiconductor device, the method comprising: alternately stacking dielectric layers (Fig. 7, element 110) and sacrificial layers (Fig. 7, element 112) to form an alternating stack over a bottom structure (Fig. 7, element 100); etching the dielectric layers and the sacrificial layers to form a plurality of channel holes (Fig. 8, element 124) spaced apart from each other; filling the plurality of channel holes with pad materials (Fig. 9A, element 124), respectively; etching the dielectric layers and the sacrificial layers between the pad materials to form an isolating trench (Fig. 10, element 150) for dividing the alternating stack into first and second regions; and filling the isolating trench with an isolating layer (Fig. 16A, element 180). Kim et al. further teach forming first vertical channel structures (Fig. 19A, element 128) to fill a lower portion of the respective channel holes; filling an upper portion of the plurality of channel holes with pad materials (Fig. 19A, element 146), respectively.
However, Kim et al. do not teach or render obvious the above-quoted features recited in independent claims 1, 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813